DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed 07/25/2022, with respect to the rejection(s) of claim(s) 15, 17, ad 20 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Das (US 20170021185 A1).

Claim Objections
2.	Claim 1 is objected to because of the following informalities: “and in wireless communication with the responder wireless communicator the responder wireless communication location” should be amended to read “and in wireless communication with the responder wireless communicator to receive the responder wireless communication location”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claim(s) 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thijs (US 20070218869 A1) in view of Das (US 20170021185 A1).
	In regards to claim 15, Thijs discloses a method for administering a cardiac emergency response system (Abstract discloses an emergency response system), comprising the steps of: 
providing a cardiac emergency response system which includes (Par. 0042 discloses this is for cardiac emergencies):
a patient wireless communicator, the patient wireless communicator configured to have a representation of the patient wireless communicator location relative to a zone of cardiac coverage (Fig 1, element 1 and Par. 0043 disclose a patient wireless communication that provides patient location data), 
a responder wireless communicator having a display of a responder dashboard, the responder wireless communicator configured to display a representation of the responder wireless communicator location relative to the patient wireless communicator (Fig 1, element 15 and Par. 0046 disclose the responder wireless communicator which transmits location in relevance to the patient), 
and a central station in wireless communication with a patient wireless communicator to receive the patient wireless communicator location and the responder wireless communicator to receive the responder wireless communicator location (Par. 0042 and Fig 1 element 4 shows the central station in communication with the patient and responder communication systems), wherein the central station is configured to receive a cardiac emergency response notification and to responsively transmit a cardiac response request to a responder wireless communicator, the central station including a patient database with a set of patient identifying data and a responder database with a set of responder identifying data (Par. 0043-0046 disclose the central station [4] receiving cardiac information from the patient and transmitting it to the responder. Par. 0008, 0016, and 0052 disclose the central station having patient and responder data such as location); 
determining by the central station the zone of cardiac coverage as a function of the responder wireless communicator location (Par. 0046 discloses the zone/location of the responder); 
determining by the central station a location of the patient wireless communicator relative to the zone of cardiac coverage (Par. 0043 discloses the location/zone of the patient);
displaying, a zone of cardiac coverage on the patient wireless communicator display (Par. 0047 discloses the user/patient interface display); 
and displaying by the responder wireless communicator a patient location on the responder wireless communicator display (Par. 0047 discloses the responder interface display).	
Thijs discloses the monitoring device acting as the claimed patient wireless communicator, but does not disclose what exactly the monitoring device is or if it has a display. However, in the same field of endeavor, Das discloses a cardiac response system (Abstract) wherein there is a monitoring device, i.e. patient wireless device, 18 (Par. 0021) that can be embodied as a phone with a display (Par. 0038 and Fig 1) in order to provide other functionality such as displaying the location to the user.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the monitoring device of Thijs and modified it to be a deice having a display, as taught and suggested by Das, in order to provide other functionality such as displaying the location to the user.
	In regards to claim 17, the combined teachings of Thijs and Das discloses the method of Claim 15, further comprising the step of displaying a predetermined AED safe zone having a fixed location on the patient wireless communicator display (Thijs: Par. 0048-0049 disclose the AED having location and wireless capabilities).
In regards to claim 20, the combined teachings of Thijs and Das discloses a non-transitory storage medium for a computer, readable and executable for executing instructions by an electronic processor for implementing the steps of method Claim 15 (Thijs: Par. 0028 and 0044 discloses the use of a computer medium).

Allowable Subject Matter
4.	Currently there are not art rejections applied to claims 1-3, 7-11, 14, 16, and 18-19. The art of Thijs (US 20070218869 A1) discloses a cardiac emergency response system wherein there is a patient wireless communicator and a responder wireless communicator, both coupled to a central station. Thijs also discloses alerting a responder system if there is a cardiac emergency detected by the patient system. However, Thijs, and other relevant art, does not disclose providing “compensation to a responder in the responder database based on the zone of cardiac coverage, a pre-determined on-duty time, and the patient wireless communicator location.” For that reason, there is no art rejection applied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        09 September 2022